Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive. Applicant, on page 9 of the remarks, argues that the printed circuit board is not rectangular and for at least that reason claim 1 is believed patentable over Yogo. Such an argument is not persuasive. See annotated figure below that shows the length and width marking a rectangular.

    PNG
    media_image1.png
    346
    617
    media_image1.png
    Greyscale

As to the arguments that Yogo is disqualified s a prior art due to common ownership and inventorship and the fact that the reference was not published more than one year prior to the priority date of the present invention is acknowledged, however, the Examiner attempted to consult the applicant’s representative to discuss the matter, however, the representative was reachable and no response was returned.
Applicant’s arguments with respect to claims 1and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4, directed to a process of manufacturing, fails to further include all the limitation of claim 1 directed to a physical quantity detecting device. Furthermore, the claim does not to provide all the process steps is order to manufacture the device of claim 1 as claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hoshika et al. (WO2016017300) (hereinafter Hoshika).
Regarding claim 1, Hoshika teaches a physical quantity detecting device (300) that detects a physical quantity of a measured gas flowing in a main passage, the physical quantity detection device comprising: a flow sensor (602) that detects a flow rate of the measured gas; an LSI (large scale integrated circuit) (414) that drives the flow sensor; a chip package (403, Fig. 7-1) formed by sealing the flow sensor and a lead frame (401) supporting the LSI using resin; and a circuit board (400) on which the chip package is mounted, wherein a part of the chip package including the flow sensor is fixed to the circuit board with the chip package protruding laterally from an end of the circuit board (Fig. 3-1, 7-1, 9-1), wherein the circuit board has a rectangular shape (Fig. 7-1, 9-1 and annotated figure above, para 0026) in which an aspect ratio is greater than 1, and a part of the chip package including the flow sensor is disposed so as to protrude with respect to a long side of the circuit board (Fig. 7-1, 9-1).
Regarding claim 6, Hoshika teaches the flow sensor and the LSI are integrally formed in an identical semiconductor element (Fig. 7-1, 9-1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshika.
Regarding claim 3, Hoshika teaches all the claimed features except for the circuit board includes a margin region where an electronic component is not mounted, the margin region being provided on a surface of the circuit board on which the chip package is mounted and at a position biased in a short-side direction with respect to the chip package, and a width of the margin region in a longitudinal direction of the margin region is greater than or equal to a width of the chip package. It would be obvious to a person having ordinary skill in the art to provide a margin region provided on the surface of the circuit board on which a chip package is mounted since such an arrangement would be more stable and prone from damage as the chip package would have extra support and at the same time reduce the size of the circuit board.
Regarding claim 4, as to the method of manufacturing the detecting device, no weight is accorded for the manufacturing steps in the device as that can be formed in any other alternative methods in order for a mass production of the detecting devices.
Regarding claim 5, while, Hoshika does not explicitly teach the margin region having a region in which a circuit component is not mounted and a circuit wiring is provided, it would be within the scope of a skilled individual to design such in order to arrange multiple detection devices onto a single circuit board to reducing the size by later cutting each device separately for use as a detection device in separate paths. This is nothing more than an arrangement for preparation of mass production.
Regarding claim 7, Hoshika teaches the short side of the circuit board is provided along an insertion direction, but would be obvious to arrange the circuit board with electronic components such that the long side of the circuit board is provided along the insertion direction as it would be nothing more than an obvious matter of design choice that would reduce the width size of the device.
Regarding claim 8, Hoshika teaches a circuit chamber (RC) that accommodates the circuit board (para 0033); and a sub-passage (305) in which the flow sensor is disposed, wherein an inlet of the sub-passage is provided on a downstream side with respect to an upstream sidewall of the circuit chamber (Fig. 3-1).
Regarding claim 9, Hoshika teaches a flange (311) fixed to the main passage (124) such that the circuit chamber and the sub-passage are located in the main passage, wherein a pressure sensor (421), the chip package, a humidity sensor (422), and a temperature sensor (para 0042) are mounted on the circuit board in order closest to the flange (para 0024, 0033).
Regarding claim 10, Hoshika teaches the temperature sensor (451) is provided on the upstream side of an upstream outer wall and on the upstream side of an inlet of the sub-passage (Fig. 3-2), but does not provide on the downstream side. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the temperature sensor on either side in order to measure the ambient temperature of the flowing medium.
Regarding claim 11, the chip package having a narrowed shape that is narrowed in a width direction and a thickness direction, is nothing more than an obvious matter of design choice that would be designed that would function equally as the known structures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            9/8/2021